DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on January 5, 2022 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The “mouth at an upstream edge of the injection hole” in claims 26 and 34.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mouth at an upstream edge of the injection hole” in claims 26 and 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
While there appears to be basis for these terms in the original specification nonetheless the meaning of every terms, especially terms now used to patentably define over the prior art, used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The use of a confusing variety of terms for the same thing or the use of same terms to refer a variety of different things should not be permitted.

Claim Objections
Claim 29 is objected to because of the following informalities:  "…transition from the injection hole to the preliminary.” In lines 3-4 should read --…transition from the injection hole to the preliminary stage.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-15, 18, 20-27 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Imafuku et al. (US 4,890,794. Imafuku hereafter).
With respect to claim 1 Imafuku discloses an injector (Figs. 1-8 especially embodiment shown in Figs. 5a and 5b) for injecting a fluid (the fuel), comprising: 
at least one through opening (49 and openings 54b. Figs. 5a and 5b) that can be opened and closed (by 27) and via which, when opened, the fluid can flow, in a flow direction, out of the injector; 
wherein for each of one or more of the at least one through opening, the respective through opening includes an injection hole (See Figs. 5a and 5b with additional annotations below) having a first center axis, and a preliminary stage (98) that is, with respect to the flow direction, downstream of the injection hole and that has a second center axis that is different than the first center axis; and 
wherein, for the each of the one or more of the at least one through opening, (I) the second center axis is a central longitudinal axis of the preliminary stage that is parallel to a central longitudinal axis of the injector, and (II) at least one of the following two features (1)-(2): 

(2) the following two features (A) and (B):
(A) a boundary (opening of the preliminary stage in third plane 93) of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (similar or the same configuration as the Applicant’s invention), and 
(B) at least one of the following two features (i)-(ii): 
(i) with respect to the radial direction extending from the central longitudinal axis of the injector, a center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from a center point of the boundary of the injection hole that is collinear with the transition from the injection hole to 
(ii) downstream from a point at which the first and second center axes intersect, the first center axis extends (rightward), in the radial direction, further from the central longitudinal axis of the injector than does the second center axis.
With respect to claim 3, Imafuku discloses wherein the second center axis is angularly offset from the first center axis (Figs. 5a and 5b).  
With respect to claim 4, Imafuku discloses wherein the second center axis intersects the first center axis within the through opening (See Figs. 5a and 5b with additional annotations below).
With respect to claim 5, Imafuku discloses wherein the preliminary stage is situated behind (downstream of) the injection hole in the flow direction through the through opening (same or similar configuration as the Applicant’s invention).
With respect to claim 6, Imafuku discloses wherein the injection hole and/or the preliminary stage has a cylindrical, divergent, or convergent flow channel (Figs. 5a and 5b).
With respect to claim 7, Imafuku discloses wherein a (radial) length of the injection hole in (within) the flow direction is smaller than a (radial) length of the preliminary stage. Alternatively, claim 7 is rejected under 35 U.S.C. 103 as elaborated below.

With respect to claim 10, Imafuku discloses wherein the injector includes at least one flow pocket (around 45).
With respect to claim 11, Imafuku discloses wherein the injector is configured for injecting a fuel (title).
With respect to claim 12, Imafuku discloses wherein: 
the first and second center axes intersect (See Figs. 5a and 5b with additional annotations below), with respect to the flow direction, downstream of a transition (defined by lower end of the injection hole) from the injection hole to the preliminary stage, 
the first center axis of the injection hole is a central longitudinal axis of the injection hole that, within the injection hole, extends from an upstream inlet (defined by 49 and opening of the injection hole) into the injection hole, and 
the center axis of the injection hole extends, with respect to a radial direction extending from the central longitudinal axis of the injector, through a center of a boundary (opening of the injection hole in third plane 93) of the injection hole that is collinear with the transition of the injection hole to the preliminary stage (similar or the same configuration as the Applicant’s invention. As addressed in claim 1).
With respect to claim 13, Imafuku discloses wherein the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis (Figs. 5a and 5b).

With respect to claim 15, Imafuku discloses wherein, downstream from the point at which the first and second center axes intersect, the first center axis extends, in the radial direction, further from to the central longitudinal axis of the injector than does the second center axis (as addressed in claim 1).
With respect to claim 18, Imafuku discloses the injector further comprising a housing section (1) through which a portion of the valve needle (27) is configured to travel, wherein cutouts extending through the housing section in a longitudinal direction of the injector form flow pockets (pockets surrounding valve needle 27) that are circumferentially spaced apart from each other around the portion of the valve needle (Fig. 1).
With respect to claim 20, Imafuku discloses wherein the first center axis of the injection hole is the central longitudinal axis of the injection hole and extends longitudinally from the upstream inlet of the injection hole in a direction that is non-perpendicular to the central longitudinal axis of the injector (Figs. 5a and 5b). 
With respect to claim 21, Imafuku discloses wherein the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (as addressed in claim 1).

With respect to claim 23, Imafuku discloses wherein the at least one through opening can be opened and closed by an axial shifting of the valve needle (similar or the same configuration as the Applicant’s invention).
With respect to claim 24, Imafuku discloses wherein the at least one through opening is closed by a seating (48) of the valve needle against the upstream inlet into the injection hole, which blocks the upstream inlet (Fig. 2).
With respect to claim 25, Imafuku discloses wherein the seating of the valve needle against the inlet occurs by an axial shifting of the valve needle in a downstream direction, moving a downstream end face (44) of the valve needle towards the inlet (Fig. 2).
With respect to claim 26, Imafuku discloses an injector (Figs. 1-8 especially embodiment shown in Figs. 5a and 5b) for injecting a fluid (the fuel), comprising: 
at least one through opening (49 and openings 54b. Figs. 5a and 5b) that can be opened and closed (by 27) and via which, when opened, the fluid can flow, in a flow direction, out of the injector, wherein for each of one or more of the at least one through opening, the respective through opening includes: 
an injection hole (See Figs. 5a and 5b with additional annotations below) having a first center axis and including a mouth (defined by 49 and opening of the injection hole) at an upstream edge of the injection hole, the mouth being an upstream inlet into the injection hole; and
a preliminary stage (98) that is, with respect to the flow direction, downstream of the injection hole and that has a second center axis that is 
a valve needle (27) arranged for opening and closing the at least one through opening by axial shifting of the valve needle, the closing being by a seating (48) of the valve needle against the upstream inlet into the injection hole, which blocks the upstream inlet;
wherein: (I) (1) for the each of the one or more of the at least one through opening, downstream from a point at which the first and second center axes intersect (See Figs. 5a and 5b with additional annotations below), the first center axis extends, in the radial direction, further from a central longitudinal axis of the injector than does the second center axis, and 
(II) for the each of the one or more of the at least one through opening at least one of the following two features (1)-(2):
(1) the first and second center axes intersect, with respect to the flow direction, downstream of the transition from the injection hole to the preliminary stage; and 
(2) the following two features (A) and (B): 
(A) (a) the first center axis of the injection hole is the central longitudinal axis of the injection hole and extends longitudinally from the upstream inlet of the injection hole in a direction that is non-perpendicular to the central longitudinal axis of the injector, and (b) a boundary (opening 
(B) at least one of the following two features (i)-(ii): 
(i) the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis; and 
(ii) with respect to a radial direction extending from the central longitudinal axis of the injector, a center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from a center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage preliminary stage and injection holes do not share a center point (Similar or the same configuration as the Applicant’s invention).
With respect to claim 27, Imafuku discloses wherein, for the each of the one or more of the at least one through opening, downstream from the point at which the first and second center axes intersect, the first center axis extends, in the radial direction, further from the central longitudinal axis of the injector than does the second center axis (Figs. 5a and 5b).
With respect to claim 29, Imafuku discloses wherein, for the each of the one or more of the at least one through opening, the first and second center axes intersect, 
With respect to claim 30, Imafuku discloses wherein, for the each of the one or more of the at least one through opening: 
the first center axis of the injection hole extends longitudinally from the upstream inlet of the injection hole in the direction that is non-perpendicular to the central longitudinal axis of the injector ; and
the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis (Figs. 5a and 5b).
With respect to claim 31, Imafuku discloses wherein, for the each of the one or more of the at least one through opening: 
the first center axis of the injection hole extends longitudinally from the upstream inlet of the injection hole in the direction that is non-perpendicular to the central longitudinal axis of the injector; and
with respect to the radial direction extending from the central longitudinal axis of the injector, the center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from the center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (preliminary stage and injection holes do not share a center point. Similar or the same configuration as the Applicant’s invention).
With respect to claim 32, Imafuku discloses wherein, for the each of the one or more of the at least one through opening: 

the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis (Figs. 5a and 5b. Similar or the same configuration as the Applicant’s invention).
With respect to claim 33, Imafuku discloses wherein, for the each of the one or more of the at least one through opening: 
the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage; and 
with respect to the radial direction extending from the central longitudinal axis of the injector, the center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from the center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (preliminary stage and injection holes do not share a center point. Similar or the same configuration as the Applicant’s invention).
With respect to claim 34, Imafuku discloses wherein the injection hole includes a mouth (defined by 49 and opening of the injection hole) and is arranged for a downstream end of the valve needle to be seated against the mouth of the injection hole.
With respect to claim 35, Imafuku discloses wherein the preliminary stage is arranged within (covered under) a dome-shaped end-wall (49) of a housing (1) of the injector.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Imafuku.
With respect to claim 7, Imafuku fails to specifically disclose wherein a length of the injection hole in the flow direction is smaller than a length of the preliminary stage.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design a length of the injection hole in the flow direction is smaller than a length of the preliminary stage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 8, Imafuku fails to specifically disclose wherein an area ratio of the smallest area of the injection hole through which flow passes to the smallest area of the preliminary stage through which flow passes is 1:1.3 to 1:12.
However, the area ratio of fluid passages is a results effective variable with the results being obtaining specific flow characteristics from one passage to the other.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design an area ratio of the smallest area of the injection hole through which flow passes to the smallest area of the preliminary stage through which flow passes is 1:1.3 to 1:12, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Imafuku in view of Yonezawa et al. (JP02007-154709. Yonezawa ‘709 hereafter).
With respect to claim 19, Imafuku discloses the injector except for wherein the portion of the valve needle that is configured to travel through the housing section is formed as a valve ball.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of valve ball, as taught by Yonezawa, to Imafuku’s valve needle, in order to close the through opening (Figs. 1 and 2). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Imafuku in view of Spiers et al. (US 20110180635. Spiers hereafter).
With respect to claims 26 and 28, Imafuku discloses an injector (Figs. 1-8 especially embodiment shown in Figs. 5a and 5b) for injecting a fluid (the fuel), comprising: 
at least one through opening (49 and openings 54b. Figs. 5a and 5b) that can be opened and closed (by 27) and via which, when opened, the fluid can flow, in a flow 
an injection hole (See Figs. 5a and 5b with additional annotations below) having a first center axis and including a mouth (defined by 49 and opening of the injection hole) at an upstream edge of the injection hole, the mouth being an upstream inlet into the injection hole; and
a preliminary stage (98) that is, with respect to the flow direction, downstream of the injection hole and that has a second center axis that is different than the first center axis, the first center axis being a central longitudinal axis of the injection hole that extends, within the injection hole, from the mouth of the injection hole, through the injection hole, reaching a transition (defined by lower end of the injection hole) from the injection hole to the preliminary stage; and 
a valve needle (27) arranged for opening and closing the at least one through opening by axial shifting of the valve needle, the closing being by a seating (48) of the valve needle against the upstream inlet into the injection hole, which blocks the upstream inlet;
wherein: 
(I) (1) for the each of the one or more of the at least one through opening, downstream from a point at which the first and second center axes intersect (See Figs. 5a and 5b with additional annotations below), the first center axis extends, in the radial direction, further from a central longitudinal axis of the injector than does the second center axis, and 

(1) the first and second center axes intersect, with respect to the flow direction, downstream of the transition from the injection hole to the preliminary stage,; and 
(2) the following two features (A) and (B): 
(A) (a) the first center axis of the injection hole is the central longitudinal axis of the injection hole and extends longitudinally from the upstream inlet of the injection hole in a direction that is non-perpendicular to the central longitudinal axis of the injector, and (b) a boundary (opening of the preliminary stage in third plane 93) of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is larger than a boundary (opening of the injection hole in third plane 93) of the injection hole that is collinear with the transition from the injection hole to the preliminary stage; and 
(B) at least one of the following two features (i)-(ii): 
(i) the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is perpendicular to the second center axis; and 
(ii) with respect to a radial direction extending from the central longitudinal axis of the injector, a center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from a center point of the boundary of the injection hole that is collinear 
Imafuku also disclose the injector further comprises a housing section (1) through which a valve head (43) of the valve needle is configured to travel, and cutouts extending through the housing section in a longitudinal direction of the injector form flow pockets (surrounding 43 and 45) that are circumferentially spaced apart from one other around the valve ball.
Imafuku fails to disclose the valve head is a valve ball. 
However, Spiers teaches an injector (10. Figs. 1-4) for injecting a fluid (the fuel), comprising: a valve needle (18) in a housing section (body of 12 and 16’), at least one through opening (by inlet tube 29 and valve seat 16') via which the fluid can flow, in a flow (downward) direction, out of the injector; and for each of one or more of the at least one through opening: the respective through opening includes an injection hole (24) having a center axis, with respect to the flow direction, and wherein the portion of the valve needle that is configured to travel through the housing section is formed as a valve ball (20), and cutouts (grooves in between 36. Fig. 3) extending through the housing section in a longitudinal direction of the injector each cuts in a radial direction from the central longitudinal axis of the injector into a thickness of a wall of the housing, the cutouts thereby forming a plurality of flow pockets that are circumferentially separated from one another around the valve ball by the thickness of the wall of the housing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of valve .

    PNG
    media_image1.png
    240
    720
    media_image1.png
    Greyscale

Response to Arguments
With respect to specification and drawings objections, Applicant argues that Figures 2 and 5 show the “mouth at an upstream edge of the injection hole” in claims 26 and 34. The Examiner respectfully disagrees. Figure 5 shows injection hole 21 and inlet edge 25. The inlet edge 25 is possibly the “upstream edge of the injection hole (assumption made by the Examiner and Applicant confirmation is needed)” argued by the Applicant. However, it is still unclear what is the “mouth” and the location of the “mouth.” The original disclosure fails to recite the term “mouth.” Clarification is respectfully requested. Previous 35 USC 112(d) rejections are withdrawn ion view of Applicant’s persuasive argument.
With respect to 35 U.S.C. 102(a)(1) rejections anticipated by Imafuku, Applicant argues that Imafuku fails to disclose “the first and second center axes intersect.” Applicant appear to impose a narrower definition to the term “intersect.” In MacMillan Dictionary, “intersect” is defined as “INTRANSITIVE/TRANSITIVE if lines or roads or cross each other.” Clearly, “intersect” does not necessarily required the two axes to join, but crossing each other as shown in Figs. 5a and 5b above meets the claim limitations.  
Applicant also argues that Imafuku fails to disclose feature (2)(B)(i) “with respect to the radial direction extending from the central longitudinal axis of the injector.” The Examiner respectfully disagrees. As clearly elaborated above, Imafuku discloses (i) with respect to the radial direction extending from the central longitudinal axis of the injector, a center point of the boundary of the preliminary stage that is collinear with the transition from the injection hole to the preliminary stage is offset from a center point of the boundary of the injection hole that is collinear with the transition from the injection hole to the preliminary stage (preliminary stage and injection holes do not share a center point). Since the injection openings 54b are drilled in angle relative to the vertical axis of the fuel injector, thus the boundary or opening of the injection openings 54b are ovals instead of perfect circles. Even when the axes of injection openings 54b and the preliminary stage 80 are aligned, the center points of the two boundaries are obviously offset radially. As shown in Figure 5, the center point of the boundary of injection openings 54b is radially away (to the right of) from the boundary of the discharge step 80 that is circular in shape. 
Applicant’s arguments with respect to claims 26 and 28 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 7, 2022